UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 16-4111


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

DARRELL TRAVIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:14-cr-00104-FL-1)


Submitted:   December 14, 2016              Decided:   December 21, 2016


Before DUNCAN, AGEE, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Peter Wood, LAW OFFICE OF PETER WOOD, Raleigh, North Carolina,
for Appellant.   Jennifer P. May-Parker, Assistant United States
Attorney, Kristine L. Fritz, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Darrell Travis pled guilty pursuant to a written agreement

to possession of a firearm and ammunition while under a domestic

violence     protection       order,        in    violation      of     18    U.S.C.

§§ 922(g)(8), 924 (2012).           The district court sentenced Travis

within the Sentencing Guidelines range to a term of 57 months’

imprisonment.       On appeal, Travis challenges the calculation of

his   Guidelines     range.     The    Government       seeks    to    enforce      the

appellate waiver provision of Travis’ plea agreement.

      “It is well settled that a criminal defendant may waive the

statutory    right    to   appeal     his    sentence.”        United      States    v.

Archie, 771 F.3d 217, 221 (4th Cir. 2014), cert. denied, 135
S. Ct. 1579 (2015).        This court “will enforce the waiver if it

is valid and the issue appealed is within the scope of the

waiver.”    United States v. Copeland, 707 F.3d 522, 528 (4th Cir.

2013)   (internal     quotation     marks        omitted).      Travis     does     not

contest the validity of the appeal waiver.

      We    have     reviewed   the     record       and     considered      Travis’

arguments against enforcement of the waiver.                    We conclude that

the   waiver   is    enforceable      and    that    the     issue    on   appeal     —

establishment of the Guidelines range of imprisonment — falls

squarely within the scope of the waiver.                   Accordingly, we grant

the Government’s motion and dismiss Travis’ appeal.                     We dispense

with oral argument because the facts and legal contentions are

                                        2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3